DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 9 June 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 102 in figure 1, reference numbers 200 and 212 in figure 2, and reference numbers 314 and 322 in figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining steps.  The determining steps cover performance of the limitations in the mind.  Thus, the claims recite mental processes.  This judicial exception is not integrated into a practical application because mental processes do not impose any meaningful limits on practicing the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not provide significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to dynamic load balancing:
	USPN 11,283,262 B2 Arslan et al.
USPN 11,079,833 B2 to Ail et al.
	USPN 10,971,949 B2 to Carr et al.
	USPN 10,734,809 B2 to Saroya et al.
	USPN 10,667,083 B1 to Zhang
	USPN 10,667,082 B2 to Zhang
	USPN 9,983,645 B2 to Boss et al.
	USPN 9,405,591 B2 to Bhanage et al.
	USPN 7,119,457 B1 to Flegel
	US Pub. No. 2021/0124385 A1 to Zimmanck et al.
	US Pub. No. 2020/0083712 A1 to ARSLAN et al.
	US Pub. No. 2020/0335971 A1 to Saroya et al.
	US Pub. No. 2019/0044332 A1 to Saroya et al.
	US Pub. No. 2015/0338869 A1 to BEHRANGRAD
	US Pub. No. 2014/0371942 A1 to Matsuyama et al.
	US Pub. No. 2012/0245794 A1 to ARAGAI et al.
	WIPO Pub. No. 2005/055389 A1 to SATO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        18 June 2022